Opinion filed June 6, 2019




                                      In The

        Eleventh Court of Appeals
                                  ___________

                              No. 11-19-00012-CV
                                 ___________

                      SIANA OIL AND GAS, Appellant
                                          V.
   TIM SNELSON’S PUMPING UNIT SERVICE, INC., Appellee


                    On Appeal from the County Court at Law
                            Midland County, Texas
                        Trial Court Cause No. CC20132


                      MEMORANDUM OPINION
      Appellant, Siana Oil and Gas, has filed in this court a motion to dismiss this
appeal with prejudice. Appellant states in the motion that it has settled all issues
with Appellee and no longer wishes to pursue its claims in this cause. Appellant
indicates in the motion that all costs shall be borne by the party incurring same. See
TEX. R. APP. P. 42.1(d). In accordance with Appellant’s request, we dismiss this
appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss with prejudice is granted, and the appeal is dismissed.


                                                                   PER CURIAM


June 6, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2